TAMM, Circuit Judge
(concurring in part and dissenting in part):
I take this opportunity to set out my views briefly on the constitutionality of this statute, which, in the name of reform and in furtherance of legitimate governmental interests, cuts deeply into our most highly prized freedoms. In light of the compelling need for expedition of this matter to facilitate the earliest Supreme Court review, this is not the occasion for an exhaustive exposition, and I shall be content merely to highlight the difficulties I perceive in this comprehensive attempt to reform and purify our electoral process.
I. Standards and Interests
To approach the question of the statute’s constitutionality properly, the initial step must be to identify the rights plaintiffs seek to protect in attacking the statute and the interests the Government seeks to effectuate by its enactment. Only after such an inquiry can an identification of the type of interest the Government 'must advance to justify the statute be made and an analysis of whether the means chosen in the statute are appropriate to further those interests be undertaken.
Plaintiffs assert that the Federal Election Campaign Act (FECA) violates their first amendment rights. In order to accept that claim, the contribution or expenditure of money for political purposes must be considered protected speech or political association. Plaintiffs claim that “[t]he contribution of money to a candidate” is “precisely the sort of [first amendment] associational freedom protected in NAACP v. Alabama, 357 U.S. 449, 78 S.Ct. 1163, 2 L.Ed.2d 1488 (1958), and Kusper v. Pontikes, 414 U.S. 51, 94 S.Ct. 303, 38 L.Ed.2d 260 (1973).” PL Br. at 101. Expenditures, plaintiffs opine, is the basis of every political communication protected by the first amendment and thus must be considered “pure speech”, Edwards v. South Carolina, 372 U.S. 229, 83 S.Ct. 680, 9 L.Ed.2d 697 (1963), whose protection “is a major purpose of the amendment.” Mills v. Alabama, 384 U.S. 214, 218, 86 S.Ct. 1434, 1437, 16 L.Ed.2d 484 (1966). Defendants and intervenors, while conceding that campaign contributions can affect first amendment interests, in part respond that money is not equivalent to speech and is, at best, speech plus action. As such, the Government’s interest in regulation is stronger and thus the case does not present the clash of constitutional interests that plaintiffs contend. See United States v. O’Brien, 391 U.S. 367, 376, 88 S.Ct. 1673, 20 L.Ed.2d 672 (1968).
I am inclined to conclude that campaign expenditures, at least, are so intertwined with direct political communication to be indistinguishable for first amendment purposes; for example, political advertising, through the media, bumper stickers, mailings, or pamphlets, clearly must be considered “pure speech.” See Bigelow v. Virginia, 421 U.S. 809, 95 S.Ct. 2222, 44 L.Ed.2d 600 (1975). Political contributions, also in my mind, are connected with important speech and associational interests, although admittedly containing other, less constitutionally-valued components. However, as can be seen infra, I need not go beyond these conclusions and establish at this time a hierarchy of political speech to resolve the issues before us. It is sufficient to conclude that the Government must advance a compelling interest to justify the intrusions into plaintiff’s first amendment rights.
Defendants, at argument, conceded that they must demonstrate a “compelling need” for the legislation and that it must represent the “least restrictive” intrusion into “protected rights.” Defendants advance multiple governmental interests which they assert that Congress found compelling and justifying the leg*264islation. Those interests, include: (1) the skyrocketing increase in campaign costs with the accompanying effects of unnecessary spending and freezing out candidates for office; (2) the increasing dependence of candidates on large contributors, who thus had a disproportionate ability to affect the process, and whose influence increased the possibility or appearance of corruption; (3) the so-called “Watergate problem” and (4) the alienation from and disillusionment in the electoral process by this country’s citizens. Defendants assert that prior campaign legislation has proven inadequate to curb campaign finance abuses, which contributed to the “compelling need for comprehensive prophylactic measures that would restore public faith in the electoral process.” Int. Def.’s Br. at 60. In addition, FECA, defendants argue, promotes other governmental interests, including: (1) increasing the flow of information to the public; (2) opening politics to candidates; and (3) equalizing the ability of all citizens to affect electoral outcomes.
I am prepared to accept the validity of these legislative facts as found by Congress to be legitimate interests. No one disputes that there have been abuses and inequities in our electoral process; each of us applauds any effort to enhance the impact of each citizen on the process and to cleanse the system of the taint or appearance of corruption and undue influence. However, sympathy, no matter how heartfelt, for the aims of the legislation before us must not override our obligation to protect the liberties, which are the bedrock of the republic, from infringement even for the noblest of purposes.
Thus, we must scrutinize the entire package of regulation and limitation on individual choice carefully to ensure that they are all indispensable to effectuate the delineated legislative ends. We must also examine FECA to determine whether those purposes justifying particular regulation are undercut by other portions of the statute. We are not substituting our judgment for that of the legislative branch when we are called upon to perform this type of review.
II. Disclosure
I must agree that, in general, the disclosure provisions of the statute most directly effectuate the congressional goals of preventing corruption and undue influence. See Stoner v. Fortson, 379 F.Supp. 304 (N.D.Ga.1974). As Justice Brandéis has written:
Sunlight is said to be the best of disinfectants. Electric light the most efficient policeman.
L. Brandéis, Other People’s Money 92 (1914). The Supreme Court has noted that “informed public opinion is the most potent of all restraints upon misgovernment.” Grosjean v. American Press, 297 U.S. 233, 250, 56 S.Ct. 444, 449, 80 L.Ed. 660 (1936). In a similar vein, disclosure increases the quantity of information reaching the body politic and furthers the first amendment goal of “producing an informed public capable of conducting its own affairs.” Red Lion Broadcasting Co. v. FCC, 395 U.S. 367, 392, 89 S.Ct. 1794, 1807, 23 L.Ed.2d 371 (1969).
Plaintiffs contend that disclosure impermissibly “chills” the exercise of first amendment rights, especially in respect to contributions to unpopular or controversial groups; that the threshold level triggering disclosure is impermissibly low; and that the Government has demonstrated no need to require disclosure for contributions to minority or new parties. However, the record before us does not contain any evidence of individuals chilled by disclosure provisions which have previously been in force, nor any indication of harassment of contributors to unpopular groups; there appears to me to be no evidence to sustain such a claim at this time. Cf. United States v. Finance Comm. to Re-Elect the President, 165 U.S.App.D.C. 371, 507 F.2d 1194 (1974). There also does not appear to be anything unreasonable about the triggering mechanism. It is high enough to exempt a significant number of contributions and “high enough for a political campaign to enjoy substantial sup*265port from secret gifts alone,” United States v. Finance Comm. to Re-Elect the President, supra, 507 F.2d at 1200, yet low enough effectively to prevent evasion through pooling of lower contributions and to allow the voting public to discern a pattern of support.
Finally, I find unconvincing plaintiff’s challenge to requiring disclosure of contributors to minor or new parties. Disclosure eliminates the so-called “stalking horse” problem, where minor parties are secretly funded to dissipate potential support from more serious opposition. Disclosure also furthers the public interest of knowing the source of significant financial support of all those who enter the political marketplace to compete for votes. Hence, with one exception, I would uphold on this record the FECA disclosure requirements.
That exception is 2 U.S.C. § 437a, “Reports by certain persons.” Section 437a requires the disclosure of contributions and expenditures of any non-individual
who expends any funds or commits any act directed to the public for the purpose of influencing the outcome of an election, or who publishes or broadcasts to the public any material referring to a candidate (by name, description, or other reference) advocating the election or defeat of such candidate, setting forth the candidate’s position on any public issue, his voting record, or other official acts (in the case of a candidate who holds or has held Federal Office), or otherwise designed to influence individuals to cast their votes for or against such candidates or to withhold their votes from such candidate[s].
Under this section, therefore, plaintiff American Civil Liberties Union must disclose its contributors and expenditures since it publishes a membership newsletter with voting records on civil liberties issues. Under this section, a similar requirement would be placed on a Right-to-Life group who places a newspaper advertisement calling for the election of all candidates who support an anti-abortion constitutional amendment.
I can hardly imagine a more sweeping abridgement of first amendment associational rights. Section 437a creates a situation whereby a group contributes to the political dialog in this country only at the severest cost to their associational liberties. I can conceive of no governmental interest that requires such sweeping disclosure of all groups who take a stand on a public issue or report voting records, even only to its own membership. This is a far harsher statute than the one condemned in ACLU v. Jennings, 366 F.Supp. 1041 (D.D.C.1973), vacated as moot, sub nom. Staats v. ACLU, 422 U.S. 1030, 95 S.Ct. 2646, 45 L.Ed.2d 686 (1975). It represents a greater intrusion than any found in the line of cases commencing with NAACP v. Alabama, 357 U.S. 449, 78 S.Ct. 1163, 2 L.Ed.2d 1488 (1958).
Of course, the statute could be narrowly construed, perhaps restricted to groups specifically endorsing candidates or groups whose endorsements were not based on a long-standing issue orientation. However, that would involve us in judgments best left to Congress. We have held that if Congress clearly intended the unconstitutional interpretation, we may not avoid striking the statute down. United States v. Thompson, 147 U.S.App.D.C. 1, 452 F.2d 1333, 1341 (1971), cert. denied, 405 U.S. 998, 92 S.Ct. 1251, 31 L.Ed.2d 467 (1972). From reference to the legislative history, it is abundantly clear that that is the case here. See e. g., 120 Cong.Rec. H 10332-33 (daily ed. Oct. 10, 1974) (remarks of Rep. Frenzel); id., at H 10327 (daily ed. Oct. 10, 1974) (remarks of Rep. Hays). I would strike down section 437a as violative of the first amendment.
III. Contributions
The limit on individual contributions, codified in 18 U.S.C. § 608(b), represents an attempt by Congress to reduce the perceived influence large contributors have on the electoral process. However, while the issue has posed some difficulty for me, I must conclude that section 608(b) cannot stand. Alternative lines of *266analysis lead me to the identical conclusion.
I start from the proposition that contributions, as defined in 18 U.S.C. § 591(e), contain substantial components of speech and associational activities protected by the first amendment. This statute directly attempts to regulate and limit these activities.
Congress took this action in furtherance of one-man, one-vote principles and to equalize the effects individuals and groups can have on the political process. However, that interest was only partially carried out, and the classification created only regulates certain types of disproportional influences. Under section 591(e)(5), services are excluded from contributions. This allows the housewife to volunteer time that might cost well over $1000 to hire on the open market, while limiting her neighbor who works full-time to a regulated contribution. It enhances the disproportional influence of groups who command large quantities of these volunteer services and will continue to magnify this inequity by not allowing for an inflation adjustment to the contribution limit. It leads to the absurd result that a lawyer’s contribution of services to aid a candidate in complying with FECA is exempt, but his first amendment activity is regulated if he falls ill and hires a replacement. Hence, section 608(b) creates for me fatal equal protection problems.
In classifying the contributions of money or services to a political campaign as first amendment activity, I, of course, do not include the donation of money or services in exchange for the promise or expectation of political favoritism after an election. Such activity, donated in expectation of a quid pro quo, is clearly outside the ambit of the first amendment and may be regulated or prohibited by the Government. However, with that exception, I am inclined to the conclusion that the fundamental spirit of the first amendment prohibits the regulation of any individual’s contribution to the political dialog and electoral process, whether that individual’s major resource is time or money. I entertain grave doubts whether the Constitution permits the type of line-drawing Congress has attempted here, even for the most benevolent of motives.
I do not believe that the “Hatch Act” cases present any barrier to this conclusion. The bars on active, partisan political activity by present governmental employees, most recently upheld in United States Civil Service Comm. v. Letter Carriers, 413 U.S. 548, 93 S.Ct. 2880, 37 L.Ed.2d 796 (1973), is grounded on the most compelling of governmental interests — the need to preserve the effective and fair operation of Government, without bias or favoritism for all citizens, no matter the party presently holding power. Id. at 564-65, 93 S.Ct. 2880. That mechanism to protect the very integrity of Government is not at issue here. Finally, the constitutional validity of Congress’ attempt to regulate union and corporate political activities has never been resolved and is thus not dispositive. See Pipefitters Union v. United States, 407 U.S. 385, 92 S.Ct. 2247, 33 L.Ed.2d 11 (1972); United States v. UAW, 352 U.S. 567, 77 S.Ct. 529, 1 L.Ed.2d 563 (1957); United States v. CIO, 335 U.S. 106, 68 S.Ct. 1349, 92 L.Ed. 1849 (1948).
Third, section 608(b) is constitutionally infirm because it is overbroad and regulates activities protected by the first amendment unnecessary to interests behind the statute, as evidenced by Congress’ own actions. Section 608(b) limits “contributions to any candidate with respect to any election for Federal Office. . ” The ceiling is imposed “to do away with the corresponding undue influence of large campaign donors on those who win elections.” Int. Def.’s Br. at 83. This limit covers all candidates and all parties, whether major or minor. However, Congress, in the public financing section of FECA, refused to fund fully non-major party candidates because of the unlikelihood of their election. In other words, these groups or individuals cannot accept large contributions because they might be unduly influenced if they win, but are ineligible for full fund*267ing because Congress believes they have little chance of winning. Congress cannot have it both ways and still justify abridgement of protected rights. Moreover, Congress has advanced, in my opinion, no compelling interest to justify eliminating the often salutary effect of a candidate or contributor heavily financing a candidacy which brings a dissident viewpoint or proposal into our political dialog. As the Supreme Court has noted: “History has amply proved the virtue of political activity by minority, dissident groups, who innumerable times have been in the vanguard of democratic thought and whose programs were ultimately accepted.” Sweezy v. New Hampshire, 354 U.S. 234, 250-51, 77 S.Ct. 1203, 1212, 1 L.Ed.2d 1311 (1957). Under this analysis, section 608(b) must be stricken on overbreadth grounds.
Another part of section 608, subsection (e), deserves independent scrutiny and should be declared unconstitutional, regardless of one’s view on contribution limits. Section 608(e) is a “loophole closer” and limits to $1,000 any individual expenditure made relative to a clearly identified candidate. This section, like expenditure ceilings discussed infra, is a direct limitation on political communication. Its limit is set below the present cost of a full-page advertisement in the Washington Post, Agreed Fact 65, and is not subject to adjustment. As such, it would appear to prohibit the publication of independent speech, such as a paid letter stating why an individual, who may have some influence, endorses a candidate. This type of prior restraint on independent speech is the problem which was avoided regarding Title I of 1971 FECA by construing such conduct outside its reach. See United States v. National Comm. for Impeachment, 469 F.2d 1135 (2d Cir. 1972); cf. ACLU v. Jennings, supra. I can sympathize with similar efforts to construe section 608(e), since, if one accepts the validity of the contribution limits, some mechanism to prevent easy circumvention of the ceiling is necessary. However, since I would invalidate section 608(b) itself, I am prepared to strike down section 608(e) completely.
IV. Expenditures
I also believe that the limitation on • campaign expenditures must fall as a per se abridgement of the right to free expression. It appears to me axiomatic that in our modern society, campaign contributions are inexorably intertwined with political communication, so that the regulation of either is the regulation of both. Never before in our history has the Government attempted to regulate the quantity of debate in the political arena. No one, not even Congress, can ascertain the proper quantum of public discussion of issues; this type of paternalism in the area of ideas and political communication is, or should be, completely alien to our democratic system of government.
The interests advanced to justify this aspect of FECA appear to be woefully inadequate. Federal defendants contend that expenditure limits are required to reduce the soaring increases in the costs of seeking office. Fed. Def.’s Br. at 83— 84. This argument requires the heroic assumption that some of these costs are superfluous and that unnecessary discussion of public issues have occurred; in fact, some believe that there has been a paucity of real discussion of public issues. Intervening defendants assert that ceilings will equalize all candidates. Intervening Def.’s Br. at 127. Equalizing one characteristic between candidates only accents the other advantages a candidate may possess — name recognition, incumbency, or identification with popular issues, and eliminates the one real equalizing factor a candidate may have, the unfettered ability to promote one’s cause or ideas. In sum, while I do not believe any governmental need justifies this restriction, none has been advanced which is even remotely convincing.
Further, I do not find any support for expenditure restrictions in Kovacs v. Cooper, 336 U.S. 77, 69 S.Ct. 448, 93 L.Ed. 513 (1949), the oft-cited sound truck case. Dollars are not merely the *268functional equivalent of decibels. By regulating sound trucks through a noise ordinance, the Government was not regulating the quantity of speech; Mr. Kovacs could broadcast as much and as often as he desired. That is not the case here. Congress is attempting to limit quantity and frequency of ' speech, a wholly different situation for which Kovacs offers no support.
Thus, I find myself in agreement with the view expressed by the unanimous Oregon Supreme Court when recently striking down a state expenditure limitation statute. Deras v. Myers, Or., 535 P.2d 541 (1975). The court concluded that there was no evidence ‘.‘that our system of government is imperiled by the free expenditure of funds in political campaigns.” Id. at 545. It rejected the corruption or “Watergate” rationale with the observation:
We fail to see how these evils are relevant to the need for controlling campaign expenditures.. The “break-in,” the bribery, the “wire tap,” the use of government servants for private political ends, the “cover up,” the various “dirty tricks,” and the other moral and legal deviations characterizing “Watergate” had little or nothing to do with the fact that large sums of money were available to a political party.
Id. at 546. Finally, the Oregon court invoked what the United States Supreme Court has termed the “classic formulation” of the fundamental nature of the right of free expression, particularly applicable here, Justice Brandéis writing in Whitney v. California, 214 U.S. 357, 375-76, 47 S.Ct. 641, 648, 71 L.Ed. 1095 (1927) (Brandéis, J., concurring):
Those who won our independence believed that . . . freedom to think as you will and to speak as you think are means indispensable to the discovery and spread of political truth; that without free speech and assembly discussion would be futile; that with them, discussion affords ordinarily adequate protection against the dissemination of noxious doctrine; that the greatest menace to freedom is an inert people; that public discussion is a political duty; and that this should be a fundamental principle of the American government. They recognized the risks to which all human institutions are subject. But they knew that order cannot be secured merely through fear of punishment for its infraction; that it is hazardous to discourage thought, hope and imagination; that fear breeds repression; that repression breeds hate; that hate menaces stable government; that the path of safety lies in the opportunity to discuss freely supposed grievances and proposed remedies; and that the fitting remedy for evil counsels is good ones. Believing in the power of reason as applied through public discussion, they eschewed silence coerced by law — the argument of force in its worst form. Recognizing the occasional tyrannies of governing majorities, they amended the Constitution so that free speech and assembly should be guaranteed.
Even if my brethren are inclined to uphold both the disclosure and contribution provisions, I cannot understand what government need requires them to go further and approve this startling restriction on free expression. The interests in preventing corruption and undue influence are fully effectuated by the former two provisions, and what is then accomplished through expenditure ceilings escapes me. If a senatorial candidate can raise $1 from each voter, what evil is exacerbated by allowing that candidate to use all that money for political communication? I know of none.
The majority adopts defendants’ argument that the ineffectiveness of piecemeal reform justified the passage of this comprehensive package. However, comprehensiveness does not authorize unnecessary curtailment of fundamental freedoms when a less restrictive alternative effectuates the same interests and has yet to be proven ineffective. The majority suggests that expenditure limits serve as a protection against violation of the disclosure and contribution limits. However, every restriction on freedom *269lessens the opportunity for violation of the law, but our democratic principles do not condone governmental action taken on that rationale. Finally, stripped of its plumage, the majority’s position is that the expenditure limits pass constitutional scrutiny because political expenditures have substantial non-speech elements; after Bigelow v. Virginia, supra, which the majority nowhere discusses, that is no longer the law.
I would therefore invalidate 18 U.S.C. § 608(e).
V. Public Financing
Assuming that we have jurisdiction under 2 U.S.C. § 437h to review the Subtitle H provisions, I would conclude that while Congress has the power to commit public resources to fund electoral campaigns, the method embodied in this statute is not the least restrictive available. to preserve first amendment values and should be set aside. I would also hold that the present scheme violates the fifth amendment by impermissibly depriving minor and new party presidential candidates their justifiable share of the public monies at a meaningful time.
Initially, I agree that Congress’ constitutional power to raise and spend money to “provide for the . . . general Welfare of the United States,” U.S., Const, art. I, § 8, cl. 1, encompasses the authority to publically finance presidential campaigns. The Supreme Court has held that this power is not limited by the direct constitutional grants of legislative power. See United States v. Butler, 297 U.S. 1, 66, 56 S.Ct. 312, 80 L.Ed. 477 (1936). Plaintiffs offer no persuasive reason'to overrule Congress’ general legislative judgment that public financing is in the public interest. However, the method with which Congress implements its authority must be in a manner that does not infringe upon individual liberties. Under this standard, the present statute fails.
26 U.S.C. § 6096 permits a taxpayer to earmark, by checking a box on his tax return, $1 of his tax liability for financing presidential election campaigns. However, the taxpayer has no control over what candidate or party receives this contribution. Under this scheme, the American taxpayer forfeits the opportunity to engage in first amendment activity to support or withhold support from candidates on the basis of those candidates’ beliefs. To permit a taxpayer to support the worthy goal of public financing only through a non-designation method places him in a coercive dilemma. Thus, I am inclined to agree with Thomas Jefferson who wrote,
to compel a man to furnish contributions of money for the propagation of opinions which he disbelieves and abhors, is sinful and tyrannical
Padover, The Complete Jefferson 946 (1942).
The question, therefore, is whether the beneficial aspects of public financing could be obtained in a manner which intrudes less severely or coercively on individual choice to exercise first amendment rights. In making that inquiry, we are not substituting our judgment for that of Congress’ by reexamining its selection among alternative schemes, but are ensuring that when making that selection, Congress protected, to the maximum extent possible, basic constitutional rights.
Apparently, Congress rejected several alternative schemes which appear to offer individuals greater political choice. One such plan was offered by plaintiff - intervenor Metcalf. Senator Metcalf’s voucher system would allow taxpayers to send authorizations to the candidate of one’s choice, redeemable for public monies. Another proposal, made by Senator Mathias, would have allowed taxpayers to designate their choice of candidates or parties on the tax return itself.
The issue then becomes whether the rejection of these less restrictive alternatives was required to preserve the basic interests behind public financing. Unfortunately, the legislative history reveals that was not the case at all. Senator Long, who offered the non-designation amendment, stated that its effect would be to “quit confusing people. *270Rather than saying both Democrats or Republicans are the party of one’s choice, the taxpayer just makes a check on the tax return . . 119 Cong. Rec. S 12196 (daily ed. June 27, 1973). Another proponent, Senator Pastore, argued that allowing designation of candidates or parties “would not be fair. What we are trying to do is to give both sides the same amount of money . ..” Cong.Rec. S 18891 (daily ed. Nov. 17, 1971). . Besides demonstrating a myopic two-party view of the political spectrum, this legislative history points to no interest underlying public financing which requires the existing plan. Consequently, I must vote to set aside the check-off provision, since it does not represent the least, or a lesser, intrusive method to effectuate legitimate interests and unnecessarily curtails first amendment choice. In doing so, I must admit my surprise that the majority, while conceding the validity of this limitation against legislative actions, see, e. g., Shelton v. Tucker, 364 U.S. 479, 81 S.Ct. 247, 5 L.Ed.2d 231 (1960), fails even to test section 6096 against these standards.
I also adhere to the view that the allocation of public funds contained in Chapter 95 violates the fifth amendment by unnecessarily discriminating against minor and new party candidacies. The Supreme Court has stated the applicable test to judge governmental attempts to effectuate its compelling interests regarding the electoral process:
legitimate [governmental] interests], . must be achieved by a means that does not unfairly or unnecessarily burden either a minority party’s or an individual candidate’s equally important interest in the continued availability of political opportunity.
Lubin v. Panish, 415 U.S. 709, 716, 94 S.Ct. 1315, 1320, 39 L.Ed.2d 702 (1974).
Chapter 95 fails to meet that test. The major difficulties arise from the facts that: (1) minor parties only get a proportion of funding based on their last electoral performance and, more importantly, new parties get no funding until after an election; and (2) while funding is provided for conventions and, on a matching basis, for primary campaigns, none is authorized for activities necessary to obtain a place on the ballot. First, that procedure will often overcompensate declining political movements and under-compensate movements with increasing support; for example, under this statute, American Party candidate George Wallace would have been entitled to no money before the 1968 election, but his strong performance would have qualified 1972 candidate Schmitz to substantial pre-election payments, even though Schmitz was a far less serious candidate.
More fundamentally, the system makes no attempt to provide aid to new parties before the election, when it is undoubtedly the most helpful. This is true no matter what indicia of support those parties’ candidates can supply. Perhaps this is unsurprising in light of the bias toward the major parties we have seen in the legislative history. However, any candidate for the nomination of a party who runs in primaries is entitled to federal funds, no matter how marginal his candidacy or overwhelming his opposition, so long as he raises the requisite quantum of contributions. Once again to invoke the 1968 example, George Wallace or Eugene McCarthy (if he formed a fourth party after the Democratic convention) would have been ineligible. for pre-election funding; Harold Stassen may have been able to receive monies. There has been no demonstration, aside from unconvincing explanations that the system “was the best we could do,” why a similar threshold limit of support, albeit possibly different than the one presently in section 9033(b), could not be established for some increment of pre-election money for new parties. Without such a demonstration, and coupled with the additional restrictions on contributions which the majority upholds today, I am constrained to conclude that Congress has placed insurmountable burdens in the paths of any new parties entering our political system. Hence, Chapter 95 represents a means that unfairly or unnecessarily burdens non-ma*271jor parties’ interest in the continued availability of political opportunity. Lubin v. Panish, supra.
Nothing in American Party of Texas v. White, 415 U.S. 767, 94 S.Ct. 1296, 39 L.Ed.2d 744 (1974) undermines that conclusion. Intervening defendants cite American Party for the proposition that a government “does not violate the First. Amendment or deny equal protection by enacting regulations that recognize the inherent differences among types of political movements.” Int. Def.’s Br. at 171. That is far too broad a reading of the case. The Supreme Court in American Party upheld a statute which reimbursed expenses for conducting primaries which major parties alone were’statutorily required to hold. The Court did not think it unfair that minor parties were not compensated for petitioning and convention expenses, since the Court found that all political parties were required to hold conventions by statute and none of those expenses were reimbursed. Such funding of required expenses is not before us here. The Court also held that a government need not “finance the efforts of every nascent political group seeking to organize itself and unsuccessfully attempting to win a place on the general election ballot.” Id. at 794, 94 S.Ct. at 1312 (emphasis supplied). That is far cry from refusing to support candidacies at a meaningful time even if the party has successfully placed its name on the ballot in every state, while funding any seeker of a major party nomination who demonstrates a modicum of support.
I dissent from the upholding of the public financing provisions.
VI. The Commission
Plaintiffs launch a multi-pronged attack against the enforcement provisions of FECA. The Attorney General, while arguing that the issue is not ripe for consideration, argues that the Federal Election Commission, as presently established, violates the principle of separation of powers. I concur in the proposition that many of the questions concerning the powers of the Commission, particularly the authority under 2 U.S.C. § 456 to disqualify individuals from seeking office for failing to file reports, can be deferred. However, I believe that the challenge to the composition of the Commission can be disposed of now and that the present appointment provision violates article II, section 2 of the Constitution.
2 U.S.C. § 437c(b) empowers the commission to
administer, seek to obtain compliance with, and formulate policy with respect to this Act . . . [and to possess] primary jurisdiction with respect to the civil enforcement of such provisions.
The Commission has rulemaking authority, investigative and subpoena powers and may issue advisory opinions; it has already instituted rulemaking proceedings. All of these duties have direct effects on the political operations of most of the plaintiffs before us, and the Commission stands ready to enforce the Act which prohibits the activities in which plaintiffs wish to engage. See Civil Service Comm. v. Letter Carriers, supra, 413 U.S. at 551, 93 S.Ct. 2880. It is clear that all planning in this political season must be made with FECA and the Commission in mind. See e. g., Witcover, New Campaign Fund Law Already Making Critical Impact, Washington Post, Mar. 15, 1975, at § A, p. 3, col. 3. In sum, the question of whether the agency established to administer FECA, which is now actively engaged in that administration, may constitutionally perform such tasks appears ripe for resolution.
The Commission argues strenuously in its separate brief that all of its functions are encompassed in Congress’ legislative authority and role in the conduct of the federal electoral process. I disagree with that characterization. FECA delegates to the Commission a multitude of duties — some which require the execution of the statutory provisions are clearly executive; others which involve rule-making and information gathering vis-avis the electoral process are quasi-legisla*272tive; still other duties, including the disqualification power and the rendering of the interpretative opinions, are quasi-judicial. As such, the Commission is most like the independent agencies such as the Federal Trade Commission or Interstate Commerce Commission. Moreover, as are the members of the latter two commissions, the members of the Federal Election Commission are “officers of the United States” as the term is used in article II, section 2.
Thus, section 437c(a)(l), the appointment provision for the Commission, appears to violate article II by placing the appointment power for four of six members of the Commission in the hands of members of Congress. To find otherwise would lead to the equally devastating conclusion that the Commission is a legislative delegate exercising powers in violation of the constitutional principle of separation of powers. See, e. g., Springer v. Government of the Philippine Islands, 277 U.S. 189, 201-02, 48 S.Ct. 480, 72 L.Ed. 845 (1928); Ponzi v. Fessenden, 258 U.S. 254, 262, 42 S.Ct. 809, 66 L.Ed. 607 (1922).
The Commission’s and intervening defendants’ arguments to the contrary are unpersuasive. Neither the Officers of the Houses of Congress, nor the members of the quasi-public associations or corporations, for example the Washington National Monument Society and the American National Red Cross, nor the members of study or fact-finding commissions, for example the National Commission on Consumer Finance and the Commission on Political Activity of Government Personnel, exercise anywhere the degree of executive or quasi-judicial authority with which the Federal Elections Commission is empowered. Moreover, to the contrary of the Commission’s argument, much of this authority falls well outside the ambit of Congress’ basic constitutional role in the conduct of the federal electoral process, especially in regards to Presidential elections. Further, Humphrey’s Executor v. United States, 295 U.S. 602, 55 S.Ct. 869, 79 L.Ed. 1611 (1985) is of no help to defendants here. Humphrey’s dealt with the scope of the President’s removal power over officers of independent agencies; the President’s constitutional authority over the appointment of such officers was assumed. Finally, the longstanding congressional practice of establishing qualifications for federal officers is not the equivalent of the exercise of appointment power. See Supplemental Reply Br. of Int. Def. at 44-45.
I would invalidate the appointment provision of FECA.
VII. Conclusion
I concede that upholding the statute is an appealing result. Congress, for the most part, acted out of the best of motives, and any measure which attempts to reduce the abuses and inequities that have plagued our electoral system and have sapped public confidence in governmental institutions could easily induce a predisposition for approval. I am afraid that this phenomenon, coupled with the recognition that we serve here primarily as the jurisdictional prerequisite to ultimate Supreme Court disposition, may have partially contributed to the result reached today. Moreover, in the face of plaintiff’s all-inclusive attack on the statute, it becomes somewhat difficult to focus upon the need and justification for each increment of government regulation and prohibition of first amendment rights contained in the various parts of FECA. Quite frankly, that is the only explanation I have for the majority’s affirmance of the FECA expenditure limits. In fact, the majority’s voluminous opinion boils down to the simple argument that the statute’s purpose is benevolent and that restrictions on freedoms can be summarily dismissed as incidental.
For my part, I adhere to the firm belief that even the most noble of intentions cannot supplant our traditional liberties, nor justify the establishment of government ceilings on first amendment activities and the unnecessary implantation of rigidity into our political system. Defendants argue that if FECA is de*273dared unconstitutional, the Constitution contains the seeds of its own destruction. I respond that the Constitution prevents us from sowing the seeds of our own destruction by placing limits on political communication — the foundation of all our freedoms.
Circuit Judge WILKEY joins in this opinion.